Case: 2:20-cv-02129-EAS-CMV Doc #: 46 Filed: 05/20/20 Page: 1 of 9 PAGEID #: 679




                     IN THE UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION

 CHAD THOMPSON, et al,                                   :
                                                         :
                        Plaintiffs,                      : Case No. 2:20-cv-2129
                                                         :
                            v.                           : JUDGE SARGUS
                                                         : MAG. JUDGE VASCURA
 GOVERNOR OF OHIO MIKE DEWINE, et al,                    :
                                                         :
                       Defendants.                       :


                 DEFENDANTS’ MOTION TO STAY PENDING APPEAL



          Defendants move the Court for a stay of its order issued on May 19, 2020, pending

appeal.     Doc. 44.   Due to the impending deadlines and orders imposed by the Court,

Defendants also request an expedited decision on this motion by May 25, 2020.            A

memorandum in support follows.

                                            Respectfully submitted,

                                            DAVE YOST
                                            Ohio Attorney General

                                            /s/ Julie M. Pfeiffer
                                            JULIE M. PFEIFFER (0069762)*
                                            Counsel of Record
                                            MICHAEL WALTON (0092201)
                                            Assistant Attorneys General
                                            Constitutional Offices Section
                                            30 East Broad Street, 16th Floor
                                            Columbus, Ohio 43215
                                            Tel: (614) 466-2872; Fax: (614) 728-7592
                                            Julie.pfeiffer@ohioattorneygeneral.gov
                                            Michael.Walton@ohioattorneygeneral.gov

                                            Counsel for Defendants
Case: 2:20-cv-02129-EAS-CMV Doc #: 46 Filed: 05/20/20 Page: 2 of 9 PAGEID #: 680




                             MEMORANDUM IN SUPPORT

       This Court has effectively re-written the manner in which Ohio administers its state-

created petition process. That is, on May 19, 2020, this Court granted in part Plaintiffs’

motion for preliminary injunction, ruling that “in these unique historical circumstances of a

global pandemic and the impact of Ohio’s Stay-at-Home Orders, the State’s strict

enforcement of the signature requirements for local initiatives and constitutional amendments

severely burden Plaintiffs’ First Amendment rights as applied here.” (emphasis sic.) Order

and Opinion, Doc. 44, PageID # 660. The Court moved the deadline for submission of the

Plaintiffs’ petitions for constitutional amendments and local initiatives, and enjoined the ink

signature and witness requirements enshrined in the Ohio Constitution and statutes, and as

applied to all of the Plaintiffs. Id. at PageID # 675. The Court ordered the Defendants to

accept “electronically-signed and witnessed petitions from OFSE and OFRW Plaintiffs

collected through the on-line signature collection plans.” Id. at 676. As to the Thompson

Plaintiffs, who offered no alternative signature-gathering methodology, the Court ordered the

Defendants to create “adjustments to the enjoined requirements so as to reduce the burden on

ballot access.” Id.   Finally, the Court ordered the parties to meet and confer regarding

technical and security issues and to report back to the Court by noon on May 26, 2020. Id.

       The Secretary of State and the 88 county boards of elections must create and

implement these significant and unprecedented processes before July 31, 2020, the deadline to

which the petition submissions was extended. Id. at 675-676. Ohio has a strong interest in

adhereing to its own popularly-enacted Constitution, complying with its presumptively

constitutional laws, and running its own elections.   Given the wide-ranging implications of

the Court’s order, including the development from whole cloth of entirely new processes for



                                              1
Case: 2:20-cv-02129-EAS-CMV Doc #: 46 Filed: 05/20/20 Page: 3 of 9 PAGEID #: 681




signature gathering run afoul of the Ohio Constitution and Ohio statutes, the Defendants

request a stay of this Court’s Order pending its appeal. The Defendants also request an

expedited decision on this motion by May 25, 2020.

                                        ARGUMENT

        A.     Standard of Review

        Evaluating a motion for a stay pending appeal involves four factors: “(1) the

likelihood that the party seeking the stay will prevail on the merits of the appeal; (2) the

likelihood that the moving party will be irreparably harmed absent a stay; (3) the prospect that

others will be harmed if the court grants the stay; and (4) the public interest in granting the

stay.” Coal. to Defend Affirmative Action v. Granholm, 473 F.3d 237, 244 (6th Cir. 2006)

(quoting Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153

(6th Cir. 1991)). These factors are not prerequisites to grant of a stay, but are instead

“interconnected considerations to be balanced by the reviewing court.         Coal. to Defend

Affirmative Action, 473 F.3d at 244.

        B.     No First Amendment Rights are Implicated Here.

        The Plaintiffs’ claims do not implicate the First Amendment. The First Amendment

 confers no “right to use governmental mechanics to convey a message.” Nev. Comm’n on

 Ethics v. Carrigan, 564 U.S. 117, 127 (2011). The United States Constitution does not

 guarantee anyone the right “to make law, by initiative, or otherwise.”            Initiative &

 Referendum Inst. v. Walker, 450 F.3d 1082, 1099 (10th Cir. 2006) (en banc). In other words,

 although “the First Amendment protects public debate about legislation, it confers no right to

 legislate on a particular subject.” Marijuana Policy Project v. United States, 304 F.3d 82, 85

 (D.C. Cir.2002). “It is instead up to the people of each State, acting in their sovereign




                                               2
Case: 2:20-cv-02129-EAS-CMV Doc #: 46 Filed: 05/20/20 Page: 4 of 9 PAGEID #: 682




 capacity, to decide whether and how to permit legislation by popular action.” Doe v. Reed,

 561 U.S. 186, 212 (2010) (Sotomayor, J., concurring). Thus, any right to place a specific

 issue on the ballot is limited to what is granted in the Ohio Constitution or Ohio Revised

 Code.

         The Ohio Constitution and Ohio law conditions the “right” to ballot access on strict

 compliance with numerous requirements.          In particular, Article II § 1g of the Ohio

 Constitution states, “[t]he names of all signers to such petitions shall be written in ink, each

 signer for himself. To each part of such petition shall be attached the statement of the

 circulator, as may be required by law, that he witnessed the affixing of every signature. The

 secretary of state shall determine the sufficiency of the signatures not later than one hundred

 five days before the election.” (emphasis added). Concurrently, the Ohio Constitution does

 not permit electronic signatures or extensions of petition deadlines. Plaintiffs’ failure to

 comply with these requirements forecloses their right to have their petitions placed on the

 November ballot.

         This Court’s order requiring the Defendants to accept the Plaintiffs’ “Plan B” for

 signature gathering offends the Ohio Constitution and is not required under the First

 Amendment. Indeed, the Ohio Constitution does not provide for contingencies or alternative

 plans for parties who cannot comply with its provisions. This is so even if the Plaintiffs’

 ability to obtain signatures has been “severely burdened” by the COVID 19 pandemic.

 Indeed, it is the COVID 19 pandemic and not state action that has caused the Plaintiffs’

 difficulties in gathering signatures. See Ysursa v. Pocatello Educ. Ass’n, 555 U.S. 353, 359

 (2009) (“States are not obligated to subsidize the exercise of a fundamental right.”).




                                                3
Case: 2:20-cv-02129-EAS-CMV Doc #: 46 Filed: 05/20/20 Page: 5 of 9 PAGEID #: 683




        C.      The Substantial Regulatory Interests Outweigh Any Burden.

        Further, any burden on the Plaintiffs is more than justified by the State’s significant

 regulatory interests under the Anderson-Burdick standard. See Anderson v. Celebrezze, 460

 U.S. 780 (1983) and Burdick v. Takushi, 504 U.S. 428 (1992).        First, Plaintiffs offered no

 evidence of the likelihood that they would have obtained the required signatures but for the

 COVID-19 crisis. They merely speculated that Ohioans would not sign their petitions out of

 fear of contracting COVID 19 and not because they lacked support for their petitions. Nor

 did Plaintiffs point to any state action which infringed on their First Amendment right to

 engage in political speech and association.         All COVID-19 orders specifically exempt

 Plaintiffs’ signature gathering from their restrictions.

        Even a moderate burden on signature gathering is outweighed by the state’s

 substantial regulatory interests in orderly elections and in protecting the Ohio Constitution

 and election laws. Strict compliance with the Ohio Constitution and the statutes that give it

 effect is required here. Only through such strict compliance can election officials ensure that

 submitted signatures are authentic.        Nowhere is this more evident that in the Ohio

 Constitution which requires that petition circulators “witness the affixing of every signature.”

 Art. II, § 1g. An electronic signature plan by its very nature cannot comply with this

 requirement. It is simply not a legal or practical alternative. Finally, Ohio’s deadlines for

 submission of petitions ensured that the Secretary of State and the county boards of elections

 have adequate time to verify that all of the requirements, including signature verification, are

 complete and accurate.       The Court’s extension of these deadlines has wide ranging

 implications for other ballot petition requirements such as deadlines for challenges to

 petitions before the Ohio Supreme Court as set forth in Article II of the Ohio Constitution.



                                                 4
Case: 2:20-cv-02129-EAS-CMV Doc #: 46 Filed: 05/20/20 Page: 6 of 9 PAGEID #: 684




 Considering the significant interests presented here, as opposed to the minimal (or, at best,

 moderate) burden, the Defendants will succeed on appeal.

       D.      Without a stay, Ohio’s citizens will suffer irreparable harm.

       Evaluating a stay also requires asking whether the movant would suffer irreparable

harm. “[A]ny time a State is enjoined by a court from effectuating statutes enacted by

representatives of its people, it suffers a form of irreparable injury.” Maryland v. King, 133 S.

Ct. 1, 3 (2012) ) (Roberts, C.J., in chambers) (citation omitted).          Thus, an injunction

“seriously and irreparably harms” a State any time it wrongly “bar[s] the State from

conducting … elections pursuant to a statute enacted by the Legislature.” Abbott v. Perez,

138 S. Ct. 2305, 2324 (2018). Further, as explained below, this Court goes beyond re-writing

Ohio’s statutes. Rather, this Court re-writes Ohio’s Constitution, which not only affects the

interests of Ohio, but those of its citizens as well. See Preamble to the Ohio Constitution

(“We, the people of the State of Ohio…do establish this Constitution.”). Therefore, the

wrongful injunction in this case irreparably harms not only the State, but all Ohioans.

       Furthermore, the Court’s Order places an incredible burden upon the individual

Defendants who have been tasked with solving the Thompson Plaintiffs’ problems in only one

week. Allotting such a short timeline in which to come up with a new election procedure in

the case of a once-in-a-lifetime occurrence, i.e. the COVID-19 pandemic, invites the

possibility of rushed solutions. Such solutions, if not properly vetted, could lead to disastrous

results, including, but not limited to, voter confusion and could threaten the effective

administration of the signature verification process. However, a stay of the case pending

appeal allows Defendants more time to not only defend the case, but also to think of a

reasonable solution if the appeal proves unsuccessful, which it will not.



                                               5
Case: 2:20-cv-02129-EAS-CMV Doc #: 46 Filed: 05/20/20 Page: 7 of 9 PAGEID #: 685




       E.      The Court exceeded its power to grant compulsory relief under Esshaki.

       Assuming, arguendo, that Defendants are not likely to succeed on appeal on the

merits, which they are, this Court has nonetheless exceeded its power to grant relief by

ordering Defendants to “accept electronically-signed and witnessed petitions collected

through the on-line signature collection plans proposed by OFRW Plaintiffs and OFSE

Plaintiffs as set forth in their briefing and supporting documents” under the Sixth Circuit’s

holding in Esshaki v. Whitmer, No. 20-1336, 2020 U.S. App. LEXIS 14376 (6th Cir. May 5,

2020). Notably, this Court applied Esshaki to the Thompson Plaintiffs’ claims and found that

it was “without power to modify the requirements set forth in the Ohio Revised Code for local

initiatives” under Esshaki. Doc. 44, PAGEID #674. However, it did not do the same as to the

requirements contained in the Ohio Constitution.

       In Esshaki, which involved candidate ballot access in light of the COVID-19

pandemic, the Sixth Circuit found that “federal courts have no authority to dictate to the

States precisely how they should conduct their elections.” 2020 U.S. app. LEXIS 14376 at

*4. Thus, the Sixth Circuit found that Michigan was likely to succeed on appeal and granted a

stay as to the compulsory requirements of the preliminary injunction issued by the district

court in which it “(1) reduced the number of signatures required by 50%; (2) extended the

deadline for filing the signatures to May 8; and (3) ordered the State to permit the collection

of signatures through the use of electronic mail.” Id. at *4-5.

       If the holding in Esshaki is to be applied to a state’s statutes, then it should certainly

be applied to a state’s constitution, which represents the will of all of the state’s citizens. 1

1
  To be clear, Esshaki, like every other case involving candidate access to the ballot, is not
applicable in this case, which involves a state’s right to promulgate reasonable regulations as
to the initiative petition process.


                                                6
Case: 2:20-cv-02129-EAS-CMV Doc #: 46 Filed: 05/20/20 Page: 8 of 9 PAGEID #: 686




Esshaki was decided less than a month ago and is more on-point, e.g. deals with the problems

caused by the COVID-19 pandemic in elections, than the authority cited by this Court for its

conclusion that it has the power to re-write the Ohio Constitution, i.e. Goldman-Frankie v.

Austin, 727 F.2d 603 (6th Cir. 1984). Even if this Court disagrees, the Sixth Circuit, which

authored both Esshaki and Goldman-Frankie, is in the best position to decide whether a

federal court can re-write a state constitution’s provisions and effectively determine how a

state should administer its elections. A stay of this Court’s injunction is therefore necessary

to avoid such a result.

                                      CONCLUSION

       For these reasons, Defendants respectfully request that this Court stay enforcement of

its Order dated May 19, 2020, pending appeal.

                                             Respectfully submitted,

                                             DAVE YOST
                                             Ohio Attorney General

                                             /s/ Julie M. Pfeiffer
                                             JULIE M. PFEIFFER (0069762)*
                                             Counsel of Record
                                             MICHAEL WALTON (0092201)
                                             Assistant Attorneys General
                                             Constitutional Offices Section
                                             30 East Broad Street, 16th Floor
                                             Columbus, Ohio 43215
                                             Tel: (614) 466-2872; Fax: (614) 728-7592
                                             Julie.pfeiffer@ohioattorneygeneral.gov
                                             Michael.Walton@ohioattorneygeneral.gov

                                             Counsel for Defendants




                                                7
Case: 2:20-cv-02129-EAS-CMV Doc #: 46 Filed: 05/20/20 Page: 9 of 9 PAGEID #: 687




                              CERTIFICATE OF SERVICE

       I hereby certify that on May 20, 2020, the foregoing was filed electronically. Notice

of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.


                                            s/ Julie M. Pfeiffer
                                            JULIE M. PFEIFFER (0069762) *
                                            Assistant Attorney General




                                             8
